IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-62,099-05



                  EX PARTE ROBERT LYNN PRUETT, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
 AND MOTION TO STAY THE EXECUTION IN CAUSE NO. B-D1-MO15-PR-B
              IN THE 156 TH JUDICIAL DISTRICT COURT
                             BEE COUNTY

      Per curiam. K EASLER, J., concurs. A LCALA, J., filed a dissenting statement.
R ICHARDSON, J., not participating.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay

applicant’s execution.

       In April 2002, a jury found applicant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure

Article 37.071, and the trial court, accordingly, set applicant’s punishment at death. This
                                                                                     Pruett - 2

Court affirmed applicant’s conviction and sentence on direct appeal. Pruett v. State, No.

AP-74,370 (Tex. Crim. App. Sept. 22, 2004)(not designated for publication). Applicant

filed his initial application for a writ of habeas corpus in the convicting court in February

2004, and this Court subsequently denied relief. Ex parte Pruett, 207 S.W.3d 767 (Tex.

Crim. App. 2005). Applicant filed a subsequent application for a writ of habeas corpus in

the trial court on July 14, 2014. This Court determined that the subsequent application

failed to satisfy the requirements of Article 11.071 § 5(a), and the Court dismissed it. Ex

parte Pruett, No. WR-62,099-02 (Tex. Crim. App. Dec. 10, 2014)(not designated for

publication). On April 1 and 8, 2015, applicant filed in this Court a motion for leave to

file a petition for a writ of prohibition and a petition for a writ of prohibition. The Court

denied applicant leave to file the writ of prohibition on April 20, 2015.

       On April 17, 2015, applicant filed in the trial court his second subsequent

application for a writ of habeas corpus. In that application, applicant asserted that he was

entitled to relief under Texas Code of Criminal Procedure Article 11.073 because, had the

results of DNA testing conducted pursuant to a Chapter 64 motion been available at the

time of trial, it was likely that the jury would not have convicted him. In a separate

opinion handed down this day, we denied applicant relief on that application.

       On April 20, 2015, applicant filed in the trial court this his third subsequent

application for a writ of habeas corpus. In this application, applicant asserts that he is

entitled to relief under Texas Code of Criminal Procedure Article 11.073 because, had a
                                                                                   Pruett - 3

2009 National Academy of Sciences report been available, which, he asserts, could have

discredited the testimony regarding tape comparisons, the jury would not have convicted

him.

       After reviewing applicant’s application, we find that he has failed to satisfy the

requirements of Article 11.071 § 5 and Article 11.073(c). Accordingly, the application is

dismissed as an abuse of the writ without reviewing the merits of the claim, and his

motion to stay the execution is denied. Art. 11.071 § 5(c).

       IT IS SO ORDERED THIS THE 24TH DAY OF APRIL, 2015.

Publish